The only point urged in brief is that the evidence is not sufficient to overcome the presumption of innocence. We have carefully read the record in the light of our decisions holding that the mere presence at a still is not sufficient to convict, but when a defendant is found at a still, in company of others who are admittedly guilty, and it be shown that he did any act towards aiding in the carrying on of the distillery, it becomes a question for the jury to say whether or not he is guilty.
We find no error in the record, and the judgment is affirmed.
Affirmed.